Exhibit 10.50

AMENDMENT NO. 1 AND LIMITED WAIVER

TO

AMENDED AND RESTATED CREDIT AGREEMENT

AMENDMENT NO. 1 AND LIMITED WAIVER dated as of August 3, 2009 (this
“Amendment”), to the Amended and Restated Credit Agreement dated as of May 30,
2008 (the “Credit Agreement”), among HEARTLAND PAYMENT SYSTEMS, INC., a Delaware
corporation (the “Borrower”), the LENDERS party thereto and JPMORGAN CHASE BANK,
N.A., as Administrative Agent, Swingline Lender and Issuing Bank (as such
capitalized terms are defined in the Credit Agreement).

W I T N E S S E T H:

WHEREAS, the Borrower has requested that the Lenders, the Administrative Agent,
the Swingline Lender and the Issuing Bank amend and waive certain provisions of
the Credit Agreement, and such parties are willing to so amend and waive such
provisions on the terms and conditions set forth herein;

NOW, THEREFORE, the parties hereto agree as follows:

SECTION 1. Defined Terms. Unless otherwise specifically defined herein, each
term used herein that is defined in the Credit Agreement has the meaning
assigned to such term in the Credit Agreement.

SECTION 2. Amendments to Article I. Article I of the Credit Agreement is hereby
amended as follows:

(a) Section 1.01 of the Credit Agreement is hereby amended by deleting the
following definitions therefrom in their entirety: “Assessment Rate”, “Base CD
Rate” and “Three Month Secondary CD Rate”.

(b) Section 1.01 of the Credit Agreement is hereby amended by inserting the
following definitions therein in the proper alphabetical order:

“Amendment No. 1” shall mean Amendment No. 1 and Limited Waiver dated as of
August 3, 2009, among the Borrower, the Lenders party thereto and JPMorgan Chase
Bank, N.A., as Administrative Agent, Swingline Lender and Issuing Bank.

“Amendment No. 1 Effective Date” shall mean the date on which the conditions
specified in Section 12 of Amendment No. 1 are satisfied.

“Collateral” means any and all property of the Loan Parties, now existing or
hereafter acquired, that may at any time become subject to a Lien in favor of
the Administrative Agent, on behalf of the Secured Parties, to secure any
Obligations.

“Collateral Documents” means, collectively, the Security Agreement, the Service
Center Mortgage and any other security agreement, pledge agreement, charge,
mortgage, deed of trust, instrument or other document granting a Lien upon any
Collateral as security for payment of the Obligations.



--------------------------------------------------------------------------------

“Data Security Breach of 2008” means the security breach within the Borrower’s
processing system as described in the Borrower’s Form 8-K and related
attachments filed with the Securities and Exchange Commission on January 20,
2009.

“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed to fund any portion of its Loans or participations in
Letters of Credit or Swingline Loans within three Business Days of the date
required to be funded by it hereunder, (b) notified the Borrower, the
Administrative Agent, the Issuing Bank, the Swingline Lender or any Lender in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement or under
other agreements in which it commits to extend credit, (c) failed, within three
Business Days after request by the Administrative Agent, to confirm that it will
comply with the terms of this Agreement relating to its obligations to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swingline Loans, (d) otherwise failed to pay over to the Administrative Agent or
any other Lender any other amount required to be paid by it hereunder within
three Business Days of the date when due, unless the subject of a good faith
dispute, or (e) (i) become or is insolvent or has a parent company that has
become or is insolvent or (ii) become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment or has a
parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment.

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia.

“First-Tier Foreign Subsidiary” means any Foreign Subsidiary the Equity
Interests in which are owned directly by (a) the Borrower, (b) a Domestic
Subsidiary that is not a direct or indirect Subsidiary of a Foreign Subsidiary
or (c) any combination of the foregoing.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Loan Parties” means, collectively, the Borrower and the Guarantors.

“Secured Parties” means the holders from time to time of the Obligations.

“Security Agreement” means that certain Pledge and Security Agreement dated as
of August 3, 2009, among the Loan Parties and the Administrative Agent, for the
benefit of the Secured Parties.

 

2



--------------------------------------------------------------------------------

“Service Center Mortgage” means a mortgage, deed of trust or similar instrument
executed by the Borrower in favor of the Administrative Agent, for the benefit
of the Secured Parties, encumbering the Service Center.

(c) The following definitions in Section 1.01 of the Credit Agreement are hereby
amended and restated in their entirety to read as follows:

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1/2 of 1% and (c) the Adjusted LIBO Rate for a
one month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the rate appearing
on the Reuters Screen LIBOR01 Page (or on any successor or substitute page) at
approximately 11:00 a.m. London time on such day (without any rounding). Any
change in the Alternate Base Rate due to a change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate, respectively.

“Applicable Margin” means (a) with respect to the Term Loan, (i) for Eurodollar
Loans, 3.00% and (ii) for ABR Loans, 2.00% and (b) with respect to a Revolving
Loan, the percentage per annum set forth in the following table, based on the
Total Leverage Ratio then in effect for the Borrower (it being agreed and
understood that on the Amendment No. 1 Effective Date the Applicable Margin for
Revolving Loans is 1.75% for ABR Loans and 2.75% for Eurodollar Loans).

 

Total Leverage Ratio

   Applicable Margin
for ABR Loans     Applicable Margin
for Eurodollar Loans  

Greater than or equal to 2.0 to 1.0

   2.50 %    3.50 % 

Less than 2.0 to 1.0 and greater than or equal to 1.5 to 1.0

   2.25 %    3.25 % 

Less than 1.5 to 1.0 and greater than or equal to 1.0 to 1.0

   2.00 %    3.00 % 

Less than 1.0 to 1.0

   1.75 %    2.75 % 

The Applicable Margin for Revolving Loans shall be determined in accordance with
the foregoing table based on the Borrower’s most recent annual or quarterly
financial statements delivered pursuant to this Agreement (the “Financials”).
Adjustments, if any, to the Applicable Margin for Revolving Loans shall be
effective on the date that the Administrative Agent has received the applicable
Financials. If the Borrower fails to deliver the Financials to the
Administrative Agent at the time required pursuant to this Agreement, then the
Applicable Margin for Revolving Loans shall be the highest Applicable Margin set
forth in the foregoing table until the date that such Financials are so
delivered.

 

3



--------------------------------------------------------------------------------

“EBITDA” means, for any period, Net Income for such period plus (a) without
duplication and to the extent deducted in determining Net Income for such
period, the sum of (i) Interest Expense for such period, (ii) expense for Taxes
for such period net of tax refunds, (iii) all FAS 123R expenses for such period,
(iv) all amounts attributable to depreciation and amortization expense of the
Borrower and the Subsidiaries for such period, (v) charges related to the Data
Security Breach of 2008 in an aggregate amount during the term of this Agreement
not to exceed $200,000,000 and (vi) any extraordinary losses not related to the
Data Security Breach of 2008, minus (b) without duplication and to the extent
included in Net Income, any extraordinary gains, all calculated for the Borrower
and its Subsidiaries on a consolidated basis in accordance with GAAP.

“Event of Default” has the meaning assigned to such term in Section 7.01.

“Facility Fee Rate” means 0.50% per annum.

“Guarantors” shall mean The Heartland Payroll Company, L.L.C., an Ohio limited
liability company, Debitek, Inc., a Delaware corporation, Heartland Acquisition,
LLC, a Delaware limited liability company, and any other direct or indirect
present or future Domestic Subsidiary of the Borrower. “Guarantor” shall mean
any of the Guarantors.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on the Reuters Screen LIBOR01 Page (or on any
successor or substitute page) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, as the rate for
Dollar deposits with a maturity comparable to such Interest Period. In the event
that such rate is not available at such time for any reason, then the “LIBO
Rate” with respect to such Eurodollar Borrowing for such Interest Period shall
be the rate at which Dollar deposits of $5,000,000 and for a maturity comparable
to such Interest Period are offered by the principal London office of the
Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.

“Loan Documents” means this Agreement, Amendment No. 1, the Guaranties, the
Collateral Documents, the Promissory Notes, the Letters of Credit, any Letter of
Credit applications and any other document executed in connection herewith now
or hereafter, as any of the foregoing may hereafter be amended, supplemented,
modified, renewed, or extended.

“Material Adverse Effect” means a material adverse effect on (i) the business,
assets, property or condition (financial or otherwise) of the Borrower and the
Subsidiaries taken as a whole, (ii) the validity or enforceability of any of the
Loan Documents or the rights or remedies of the Administrative Agent and the
Lenders thereunder or (iii) the Collateral, or the Administrative Agent’s Liens
on the Collateral or the priority of such Liens. Notwithstanding anything to the
contrary set forth herein, in no event shall the Data Security Breach of 2008,
or any event or events leading thereto, resulting therefrom or proximately
caused thereby, be deemed to constitute a Material Adverse Effect.

 

4



--------------------------------------------------------------------------------

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
that matures no earlier than March 31, 2013, the payment of which is
subordinated to the Obligations to the written satisfaction of the
Administrative Agent.

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of Loans, the use of the proceeds thereof, the
issuance of Letters of Credit hereunder and the granting of Liens pursuant to
the Collateral Documents.

(d) Clause (e) of the definition of Permitted Encumbrances in Section 1.01 of
the Credit Agreement is hereby amended to replace the reference therein to the
term “Article VII” with a reference to “Section 7.01”.

(e) Section 1.04 of the Credit Agreement is hereby amended by (i) inserting the
parenthetical “(including Capital Lease Obligations)” immediately following the
phrase “all terms of an accounting or financial nature” and (ii) adding the
following proviso at the end of such Section 1.04:

“; provided, further, that if for purposes of determining the outstanding amount
of any Indebtedness (including, for the avoidance of doubt, any determination of
Funded Debt), (x) any election by the Borrower to measure an item of
Indebtedness using fair value (as permitted by SFAS 159 issued by the Financial
Accounting Standards Board in February 2007, or any similar accounting standard)
shall be disregarded and such determination shall be made as if such election
had not been made and (y) any original issue discount with respect to such
Indebtedness shall not be deducted in determining the outstanding amount of such
Indebtedness”.

SECTION 3. Amendments to Article II. Article II of the Credit Agreement is
hereby amended as follows:

(a) Section 2.05(j) of the Credit Agreement is hereby amended to replace the
reference therein to the term “Article VII” with a reference to “Section 7.01”.

 

5



--------------------------------------------------------------------------------

(b) Sections 2.11(a) and 2.11(b) of the Credit Agreement are amended to replace
each reference therein to the term “Article VII” with a reference to “Section
7.01”.

(c) Section 2.16 of the Credit Agreement erroneously includes two clauses
numbered “(d)”; the second clause “(d)” of Section 2.16 of the Credit Agreement
is hereby re-numbered as clause “(e)” and the existing clause “(e)” of
Section 2.16 of the Credit Agreement is hereby re-numbered as clause “(f)”.

(d) Article II of the Credit Agreement is hereby amended to add the following
Section 2.19 thereto:

“SECTION 2.19. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Revolving Credit Lender becomes a Defaulting
Lender, then the following provisions shall apply for so long as such Revolving
Credit Lender is a Defaulting Lender:

(a) if any Swingline Exposure or LC Exposure of a Defaulting Lender exists,
until the time when the Revolving Credit Lender is no longer a Defaulting
Lender, the Borrower shall, within one Business Day following notice by the
Administrative Agent, (i) prepay such Swingline Exposure or, if agreed by the
Swingline Lender, cash collateralize the Swingline Exposure of such Defaulting
Lender on terms satisfactory to the Swingline Lender and (ii) cash collateralize
such Defaulting Lender’s LC Exposure in accordance with the procedures set forth
in Section 2.05(j) for so long as such LC Exposure is outstanding;

(b) the Swingline Lender shall not be required to fund any Swingline Loan and
the Issuing Bank shall not be required to issue, amend or increase any Letter of
Credit unless it is satisfied that cash collateral will be provided by the
Borrower in accordance with Section 2.19(a);

(c) other than as expressly set forth in this Section 2.19, the rights and
obligations of a Defaulting Lender (including the obligation to indemnify the
Administrative Agent) and the other parties hereto shall remain unchanged.
Nothing in this Section 2.19 shall be deemed to release any Defaulting Lender
from its obligations under this Agreement and the Loan Documents, shall alter
such obligations, shall operate as a waiver of any default by such Defaulting
Lender hereunder, or shall prejudice any rights which Borrower, the
Administrative Agent, the Issuing Bank, the Swingline Lender or any Lender may
have against any Defaulting Lender as a result of any default by such Defaulting
Lender hereunder; and

(d) In the event a Defaulting Lender retroactively cures to the satisfaction of
the Administrative Agent the breach which caused a Lender to become a Defaulting
Lender, such Defaulting Lender shall no longer be a Defaulting Lender and shall
be treated as a Lender under this Agreement.”

SECTION 4. Amendments to Article III. Article III of the Credit Agreement is
hereby amended as follows:

 

6



--------------------------------------------------------------------------------

(a) Section 3.02 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“SECTION 3.02. Authorization; Enforceability.

(a) The Transactions are within the Borrower’s corporate powers and have been
duly authorized by all necessary corporate and, if required, stockholder action.
This Agreement and each other Loan Document to which the Borrower is a signatory
has been duly executed and delivered by the Borrower and constitutes a legal,
valid and binding obligation of the Borrower, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

(b) Each of the Guaranties and other Loan Documents to which a Guarantor is a
signatory is within the corporate or other similar organizational powers of the
Guarantor that is a signatory thereto and has been duly authorized by all
necessary corporate or other similar organizational powers and, if required,
stockholder or other similar action. Each of the Guaranties and other Loan
Documents to which a Guarantor is a signatory has been duly executed and
delivered by the Guarantor that is a signatory thereto and constitutes a legal,
valid and binding obligation of such Guarantor, enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.”

(b) Section 3.03 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions, the
Guaranties and the other Loan Documents (a) do not require any consent or
approval of, registration or filing (other than financing statements) with, or
any other action by, any Governmental Authority, except such as have been
obtained or made and are in full force and effect and except for other
obligations to be completed pursuant to Section 5.11 hereof, (b) will not
violate any applicable law or regulation or the charter, by-laws or other
organizational documents of the Borrower or any of its Subsidiaries or any order
of any Governmental Authority, (c) will not violate or result in a default under
any indenture, agreement or other instrument binding upon the Borrower or any of
its Subsidiaries or its assets, or give rise to a right thereunder to require
any payment to be made by the Borrower or any of its Subsidiaries (except for
payments made pursuant to and in connection with this Agreement, the Guaranties,
and the other Loan Documents), and (d) will not result in the creation or
imposition of any Lien on any asset of the Borrower or any of its Subsidiaries,
except for the Liens created by the Collateral Documents.”

(c) Article III of the Credit Agreement is hereby amended to add the following
Section 3.12 thereto:

“SECTION 3.12. Collateral. The provisions of the Collateral Documents are
effective to create in favor of the Administrative Agent for the benefit of the
Secured Parties a legal, valid and enforceable first priority Lien (subject to
Liens permitted by Section 6.02) on all right, title and interest of the
respective Loan Parties in the Collateral described therein.”

 

7



--------------------------------------------------------------------------------

SECTION 5. Amendments to Article V. Article V of the Credit Agreement is hereby
amended as follows:

(a) Section 5.05 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“SECTION 5.05. Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Subsidiaries to, (a) keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted, and (b) maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations, and providing (i) for payment of
losses to the Administrative Agent as its interests may appear, (ii) that such
policies may not be canceled or reduced or affected in any material adverse
manner for any reason without 30 days prior notice to the Administrative Agent,
and (iii) that the Lenders and the Administrative Agent are additional insureds
thereunder.”

(b) Article V of the Credit Agreement is hereby amended to add the following
Sections 5.10 and 5.11 thereto:

“SECTION 5.10. Additional Collateral; Further Assurances.

(a) Upon the formation or acquisition of any Domestic Subsidiary of the Borrower
(other than a Domestic Subsidiary that is a direct or indirect Subsidiary of a
Foreign Subsidiary), the Borrower shall, within 15 days after such formation or
acquisition (or such later date as the Administrative Agent may agree in its
sole discretion):

(i) cause such Domestic Subsidiary to become a Guarantor by executing and
delivering to the Administrative Agent a Guaranty, whereby such Domestic
Subsidiary shall guarantee the obligations of the Loan Parties under the Loan
Documents;

(ii) (A) cause such Domestic Subsidiary to become a grantor under the Security
Agreement by executing and delivering to the Administrative Agent a supplement
to the Security Agreement in the form specified therein, whereby such Domestic
Subsidiary shall grant a security interest to the Administrative Agent in all of
its assets constituting Collateral under the Security Agreement to secure the
Obligations, and (B) take whatever action (including delivering properly
completed Uniform Commercial Code financing statements) that may be necessary or
advisable in the reasonable opinion of the

 

8



--------------------------------------------------------------------------------

Administrative Agent to grant to the Administrative Agent, for the benefit of
the Secured Parties, a first priority (subject to Liens permitted by
Section 6.02) perfected security interest in the assets of such Domestic
Subsidiary purported to be subject to the Security Agreement;

(iii) (A) cause all of the Equity Interests owned by the Borrower and its
Subsidiaries in such Domestic Subsidiary to be pledged to the Administrative
Agent to secure the Obligations by causing the direct owners of such Equity
Interests to execute and deliver to the Administrative Agent a supplement to the
Security Agreement, (B) deliver or cause to be delivered to the Administrative
Agent all certificates and undated stock powers duly executed in blank (to the
extent the Equity Interests of such Domestic Subsidiary are certificated) and
other documents required by the Security Agreement with respect to such Equity
Interests and (C) take or cause to be taken such other actions as may be
necessary to provide the Administrative Agent with a first priority perfected
pledge of and security interest in such Equity Interests; and

(iv) deliver to the Administrative Agent documents of the types referred to in
Section 12(i) of Amendment No. 1 with respect to such Domestic Subsidiary and,
if requested by the Administrative Agent, favorable opinions of counsel (which
shall cover, among other things, the legality, validity, binding effect,
enforceability, creation and perfection of the documentation referred to in
subclauses (i), (ii) and (iii) above), all in form, content and scope reasonably
satisfactory to the Administrative Agent.

(b) Upon the formation or acquisition of any First-Tier Foreign Subsidiary of
the Borrower, the Borrower shall, within 30 days after such formation or
acquisition (or such later date as the Administrative Agent may agree in its
sole discretion):

(i) (A) cause 65% of the Equity Interests owned by the Borrower and its
Subsidiaries in such First-Tier Foreign Subsidiary to be pledged to the
Administrative Agent to secure the Obligations by causing the direct owners of
such Equity Interests to execute and deliver to the Administrative Agent a
pledge agreement or similar agreement in form and substance reasonably
satisfactory to the Administrative Agent, (B) deliver or cause to be delivered
to the Administrative Agent certificates representing such Equity Interests and
corresponding stock powers (to the extent the Equity Interests of such
First-Tier Foreign Subsidiary are certificated) and other documents required by
such agreement with respect to such Equity Interests and (C) take or cause to be
taken such other actions as may be necessary to provide the Administrative Agent
with a first priority perfected pledge of and security interest in such Equity
Interests; and

(ii) deliver to the Administrative Agent documents of the types referred to in
Section 12(i) of Amendment No. 1 with respect to such First-Tier Foreign
Subsidiary and, if requested by the Administrative Agent, favorable opinions of
counsel (which shall cover, among other things, the legality, validity,

 

9



--------------------------------------------------------------------------------

binding effect, enforceability, creation and perfection of the documentation
referred to in subclause (i) above), all in form, content and scope reasonably
satisfactory to the Administrative Agent.

(c) Without limiting the foregoing, the Borrower will, and will cause each of
its Subsidiaries to, promptly execute and deliver, or cause to be executed and
delivered (but in any event within thirty days after request therefor, or such
later date as the Administrative Agent may agree in its sole discretion), to the
Administrative Agent such documents, agreements and instruments, and will take
or cause to be taken such further actions (including the filing and recording of
financing statements, fixture filings and other documents and such other actions
or deliveries of the type required by Section 12 of Amendment No. 1 and the
Security Agreement, as applicable), which may be required by law or which the
Administrative Agent may, from time to time, reasonably request to carry out the
terms and conditions of this Agreement and the other Loan Documents and to
ensure perfection and priority of the Liens created or intended to be created by
the Collateral Documents, all at the expense of the Loan Parties, it being the
intent of the parties hereto for the Administrative Agent, for the benefit of
the Secured Parties, to at all times on and after the Amendment No. 1 Effective
Date have a first priority (subject to Liens permitted by Section 6.02)
perfected Lien on all of the personal property and material real property
(excluding (i) 35% of the Capital Stock owned by the Borrower and its
Subsidiaries in any First-Tier Foreign Subsidiary, (ii) deposit accounts used
solely for Payroll Deposits, remote deposit capture processing accounts and card
processing accounts, (iii) the items specifically excluded from the definition
of Collateral in the Security Agreement, and (vi) other items approved by the
Administrative Agent in its sole discretion) of the Borrower and its Domestic
Subsidiaries.

(d) With respect to any fee interest in any real property with a reasonably
estimated fair market value of $5,000,000 or more, owned or acquired by the
Borrower or any other Loan Party, the Borrower or the applicable Loan Party
shall promptly (and, in any event, within thirty days following the date of the
Amendment No. 1 Effective Date or such acquisition, as applicable) (i) execute
and deliver a first priority mortgage, deed of trust or other similar document
(subject only to Liens permitted by Section 6.02 of this Agreement) in favor of
the Administrative Agent, for the benefit of the Secured Parties, covering such
real property and complying with the provisions herein and in the Collateral
Documents, (ii) if requested by the Administrative Agent, provide the Secured
Parties with title insurance in an amount at least equal to the purchase price
of such Real Property (or such other amount as the Administrative Agent shall
reasonably specify), and if applicable, flood insurance and lease estoppel
certificates, all in form and substance reasonably satisfactory to the
Administrative Agent, (iii) if requested by the Administrative Agent, deliver to
the Administrative Agent a survey of such real property, which shall be in form
and substance satisfactory to the Administrative Agent, (iv) if requested by the
Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described in clause (i) above, which opinions shall be
in form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent and (v) if requested by the Administrative Agent, use
commercially reasonable efforts to obtain collateral access and Lien
subordination agreements for each location (other than a location that is owned
by the Borrower or another Loan Party) where any

 

10



--------------------------------------------------------------------------------

Collateral with an aggregate fair market value in excess of $250,000 is
maintained, such agreements to be in form and substance reasonably satisfactory
to the Administrative Agent, executed by the owner of each such location.
Notwithstanding the foregoing, the parties hereto acknowledge and agree that
items (ii) and (iii) shall not initially be required with respect to the Service
Center Mortgage, but the Administrative Agent retains the right to request such
items in the future, and the Borrower shall promptly (but in any event within
sixty days after request therefor) comply with any such request.

SECTION 5.11. Amendment No. 1 Post Closing Obligations. The Borrower will
(a) execute and deliver, or cause to be executed and delivered, the documents
and (b) complete, or cause to be completed, the tasks set forth on Schedule 5.11
attached to Amendment No. 1, in each case within the time limits specified on
such schedule. Notwithstanding anything to the contrary contained herein or in
any other Loan Document, the deadlines for the delivery of documents and
completion of tasks set forth on Schedule 5.11 shall preempt any contradictory
deadlines for the delivery or completion of such tasks set forth herein or in
any other Loan Document.”

SECTION 6. Amendments to Article VI. Article VI of the Credit Agreement is
hereby amended as follows:

(a) Clause (c) of Section 6.01 of the Credit Agreement is hereby amended and
restated in its entirety as follows:

“(c) Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to the
Borrower or any other Subsidiary, provided that any loan or advance related to
such Indebtedness is permitted by Section 6.04;”

(b) Schedule 6.02 attached to the Credit Agreement is hereby replaced in its
entirety with Schedule 6.02 attached to Amendment No. 1.

(c) Subclause (ii) in clause (a) of Section 6.03 of the Credit Agreement is
hereby amended and restated in its entirety as follows:

“(ii) any Subsidiary may merge into any other Subsidiary in a transaction in
which the surviving entity is a Subsidiary, provided that if the Subsidiary that
is to be merged out of existence is a Guarantor, the surviving entity is a
Guarantor,”

(d) Subclause (iii) in clause (a) of Section 6.03 of the Credit Agreement is
hereby amended and restated in its entirety as follows:

“(iii) any Subsidiary may sell, transfer, lease or otherwise dispose of its
assets to the Borrower or to another Subsidiary, provided that if the Subsidiary
selling, transferring or otherwise disposing of its assets is a Guarantor, the
transferee is a Loan Party;”

(e) Clause (c) of Section 6.04 of the Credit Agreement is hereby amended and
restated in its entirety as follows:

“(c) loans or advances made by the Borrower to any Subsidiary and made by any
Subsidiary to the Borrower or any other Subsidiary, provided that if such loan
or advance is made by a Loan Party to a Subsidiary that is not a Loan Party, the
aggregate principal amount of all such loans and advances at any time
outstanding shall not exceed $5,000,000;”

 

11



--------------------------------------------------------------------------------

(f) Clause (b) of Section 6.11 of the Credit Agreement is hereby amended and
restated in its entirety as follows:

“(b) sales, transfers and dispositions to the Borrower or any Subsidiary,
provided that any such sales, transfers or dispositions (i) involving a
Subsidiary shall be made in compliance with Section 6.07 and (ii) involving a
transfer of assets from a Loan Party to a Subsidiary that is not a Guarantor
shall not be permitted by this clause (b).”

(g) Section 6.12 of the Credit Agreement is hereby amended to replace the
reference therein to the number “90” with a reference to “180”.

SECTION 7. Amendments to Article VII. Article VII of the Credit Agreement is
hereby amended as follows:

(a) The first line of Article VII of the Credit Agreement is hereby amended and
restated in its entirety as follows:

“SECTION 7.01. Events of Default. If any of the following events (“Events of
Default”) shall occur:”

(b) Article VII of the Credit Agreement is hereby amended to replace each
reference therein to the term “this Article” with a reference to “this
Section 7.01”.

(c) Clause (e) of Section 7.01 of the Credit Agreement is hereby amended and
restated in its entirety as follows:

“(e) the Borrower or any other Loan Party shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement (other than those
specified in clause (a), (b) or (d) of this Article) or any other Loan Document,
and such failure shall continue unremedied for a period of 30 days after notice
thereof from the Administrative Agent to the Borrower (which notice will be
given at the request of any Lender);”

(d) Clause (m) of Section 7.01 of the Credit Agreement is hereby amended and
restated in its entirety as follows:

“(m) (i) any of the Loan Documents shall cease to be enforceable or in full
force and effect (except as otherwise permitted pursuant to this Agreement) or
(ii) any Collateral Document shall for any reason fail to create a valid and
perfected first priority security interest in any Collateral with an aggregate
value in excess of $5,000,000 purported to be covered thereby, except as
permitted by the terms of any Loan Document, or any Collateral Document shall
fail to remain in full force or effect or any action shall be taken to
discontinue or to assert the invalidity or unenforceability of any Collateral
Document; or”

 

12



--------------------------------------------------------------------------------

(e) The following sentence is inserted at the end of the last paragraph of
Section 7.01:

“In addition to the other rights and remedies of the Administrative Agent and
the Lenders set forth in the Loan Documents, upon the occurrence and during the
continuance of an Event of Default, the Administrative Agent may, and at the
request of the Required Lenders shall, exercise any rights and remedies provided
to the Administrative Agent under the Loan Documents or at law or equity,
including all remedies provided under the Uniform Commercial Code.

(f) Article VII of the Credit Agreement is hereby amended to add the following
Section 7.02 thereto:

“SECTION 7.02. Application of Proceeds. At any time that an Event of Default has
occurred and is continuing and except as otherwise provided with respect to
Defaulting Lenders, any proceeds received by the Administrative Agent in respect
of any sale of, collection from or other realization upon all or any part of the
Collateral pursuant to the exercise by the Administrative Agent of its rights
and remedies provided under the Loan Documents or at law or equity, shall be
applied by the Administrative Agent in the following order:

First, to the payment of all costs and expenses incurred by the Administrative
Agent in connection with such sale, collection or other realization;

Second, to the payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent) payable to the
Administrative Agent in its capacity as such;

Third, to the payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the Issuing Bank (including fees,
charges and disbursements of counsel to the respective Lenders and the Issuing
Bank), ratably among them in proportion to the respective amounts described in
this clause Third payable to them;

Fourth, to the payment of that portion of the Obligations constituting accrued
and unpaid Letter of Credit Fees and interest on the Loans, LC Disbursements and
other Obligations, ratably among the Lenders and the Issuing Bank in proportion
to the respective amounts described in this clause Fourth payable to them;

Fifth, to the payment of that portion of the Obligations constituting unpaid
principal of the Loans, LC Disbursements and amounts owing under Swap Agreements
entered into by the Borrower or any of its Subsidiaries with any Lender or any
Affiliate of any Lender, ratably among the Lenders, the Issuing Bank and such
Affiliates in proportion to the respective amounts described in this clause
Fifth held by them;

 

13



--------------------------------------------------------------------------------

Sixth, to the Administrative Agent for the account of the Issuing Bank, to cash
collateralize the aggregate undrawn amount of all outstanding Letters of Credit
issued by the Issuing Bank; and

Last, the balance, if any, after all the Obligations have been indefeasibly paid
in full, to the Borrower or as otherwise required by law.

Subject to Section 2.05(e), amounts used to cash collateralize the aggregate
undrawn amount of all outstanding Letters of Credit pursuant to clause Sixth
above shall be applied to satisfy drawings under such Letters of Credit as they
occur. If any amount remains on deposit as cash collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above.”

SECTION 8. Amendments to Article VIII. Article VIII of the Credit Agreement is
hereby amended as follows:

(a) The first sentence of Article VIII of the Credit Agreement is hereby amended
by inserting the phrase “and of the other Loan Documents” immediately after the
phrase “to exercise such powers as are delegated to the Administrative Agent by
the terms hereof”.

(b) The third paragraph of Article VIII of the Credit Agreement is hereby
amended and restated in its entirety as follows:

“The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, (a) the Administrative Agent shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing, (b) the Administrative Agent shall not have any duty
to take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby and by the other
Loan Documents that the Administrative Agent is required to exercise in writing
as directed by the Required Lenders, the Required Revolving Credit Lenders or
the Required Term Lenders, as the case may be (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02 or Section 2.05(j)), and (c) except as expressly set
forth herein and in the other Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower or any of its Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity. The Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders, the Required Revolving Credit Lenders or the Required Term
Lenders, as the case may be (or such other number or percentage of the Lenders
as shall be necessary under the circumstances as provided in Section 9.02 or
Section 2.05(j)) or in the absence of its own gross negligence or willful
misconduct. The Administrative Agent shall be deemed not to have knowledge of
any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to

 

14



--------------------------------------------------------------------------------

ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or in
connection herewith or in connection with any other Loan Document, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or in any other Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document, or any other agreement, instrument or document, (v) the creation,
perfection or priority of Liens on the Collateral or the existence of the
Collateral or (vi) the satisfaction of any condition set forth in Article IV or
elsewhere herein or in any other Loan Document, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.”

(c) The last sentence of Article VIII of the Credit Agreement is hereby amended
by inserting the phrase “any other Loan Document,” immediately after the phrase
“continue to make its own decisions in taking or not taking action under or
based upon this Agreement,”.

SECTION 9. Amendments to Article IX. Article IX of the Credit Agreement is
hereby amended as follows:

(a) Section 9.01(a)(i) of the Credit Agreement is hereby amended by inserting
the following at the end thereof:

 

“With a copy to:   

GOODWIN PROCTER LLP

The New York Times Building

620 Eighth Avenue New York, NY 10018-1405

Attn: Wesley C. Fredericks, Esq.

Fax No.: (212) 355-3333

(b) Section 9.02(a) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

“(a) No failure or delay by the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder or under any Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent, the Issuing Bank and the Lenders hereunder and under any
other Loan Document are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement, Amendment No. 1, the Guaranties or the Collateral Documents or
consent to any departure by the Borrower or any other Loan Party therefrom shall
in any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default at the time.”

 

15



--------------------------------------------------------------------------------

(c) Section 9.02(b) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

“(b) Neither this Agreement nor, Amendment No. 1, the Guaranties nor the
Collateral Documents nor any provision hereof or thereof may be waived, amended
or modified except (i) in the case of this Agreement and Amendment No. 1,
pursuant to an agreement or agreements in writing entered into by the Borrower
and the Required Lenders or (ii) in the case of any the Guaranties and the
Collateral Documents, pursuant to an agreement or agreements in writing entered
into by the Administrative Agent and the Loan Party or Loan Parties that are
parties thereto, with the consent of the Required Lenders; provided that no such
agreement shall (A) increase the Commitment of any Lender without the written
consent of such Lender, (B) reduce the principal amount of any Loan or LC
Disbursement or reduce the rate of interest thereon, or reduce any fees payable
hereunder, without the written consent of each Lender affected thereby,
(C) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender affected thereby, (D) change Section 2.17(b) or (c) in a manner that
would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (E) change any of the provisions of this Section
or the definition of “Required Lenders” or any other provision of this
Agreement, Amendment No. 1, the Guaranties or the Collateral Documents
specifying the number or percentage of Lenders required to waive, amend or
modify any rights thereunder or make any determination or grant any consent
thereunder, without the written consent of each Lender, (F) release any
Guarantor from its obligations under the Guaranty (except as otherwise permitted
herein or in the other Loan Documents), without the written consent of each
Lender or (G) release all or substantially all of the Collateral, without the
written consent of each Lender; provided further that no such agreement shall
amend, modify or otherwise affect the rights or duties of the Administrative
Agent, the Issuing Bank or the Swingline Lender hereunder without the prior
written consent of the Administrative Agent, the Issuing Bank or the Swingline
Lender, as the case may be.”

(d) Section 9.02 of the Credit Agreement is hereby amended to add the following
clause (c) thereto:

“(c) The Lenders hereby irrevocably authorize the Administrative Agent, at its
option and in its sole discretion, to release any Liens granted to the
Administrative Agent by the Loan Parties on any Collateral (i) upon the
termination of all Commitments and payment and satisfaction in full in cash of
all Obligations, (ii) constituting property being sold or disposed of if the
Loan Party disposing of such property certifies to the Administrative Agent that
the sale or disposition is made in compliance with the terms of this Agreement
(and the Administrative Agent may rely conclusively on any such certificate,
without further inquiry), (iii) constituting property

 

16



--------------------------------------------------------------------------------

leased to a Loan Party under a lease which has expired or been terminated in a
transaction permitted under this Agreement, or (iv) as required to effect any
sale or other disposition of such Collateral in connection with any exercise of
remedies of the Administrative Agent and the Lenders pursuant to Article VII.
Except as provided in the preceding sentence, the Administrative Agent will not
release any Liens on Collateral without the prior written authorization of the
Required Lenders. Any such release shall not in any manner discharge, affect, or
impair the Obligations or any Liens (other than those expressly being released)
upon (or obligations of the Loan Parties in respect of) all interests retained
by the Loan Parties, including the proceeds of any sale, all of which shall
continue to constitute part of the Collateral. Notwithstanding anything herein
to the contrary, the Administrative Agent and the Lenders agree that in
connection with any Sale and Leaseback Transaction relating to the Service
Center that is permitted by this Agreement, upon the request of the Borrower and
concurrently with such Sale and Leaseback Transaction, the Administrative Agent
shall terminate the Service Center Mortgage and take whatever action that may be
reasonably requested by the Borrower to release any and all security interests
that the Administrative Agent, on behalf of itself and the Secured Parties, may
have in the Service Center under the Loan Documents.”

(e) Section 9.03(a) of the Credit Agreement is hereby amended by (i) inserting
the phrase “and the other Loan Documents” immediately after the phrase “the
preparation and administration of this Agreement”, (ii) inserting the phrase “or
thereof” immediately after the phrase “amendments, modifications or waivers of
the provisions hereof” and (iii) inserting the phrase “or any of the other Loan
Documents” after the phrase “in connection with the enforcement or protection of
its rights in connection with this Agreement”.

(f) Subclause (i) of Section 9.03(b) of the Credit Agreement is hereby amended
and restated in its entirety as follows:

“(i) the execution or delivery of this Agreement or any other Loan Document or
any agreement or instrument contemplated hereby or thereby, the performance by
the parties hereto or the parties to any other Loan Document of their respective
obligations hereunder or thereunder or the consummation of the Transactions or
any other transactions contemplated hereby or thereby,”.

(g) Section 9.05 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties herein and in the other Loan Documents and
in the certificates or other instruments delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the other parties hereto and shall survive the
execution and delivery of the Loan Documents and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by any
such other party or on its behalf and notwithstanding that the Administrative
Agent, the Issuing Bank or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of

 

17



--------------------------------------------------------------------------------

or any accrued interest on any Loan or any fee or any other amount payable under
this Agreement is outstanding and unpaid or any Letter of Credit is outstanding
and so long as the Commitments have not expired or terminated. The provisions of
Sections 2.14, 2.15, 2.16 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof.”

(h) The second sentence of Section 9.06 of the Credit Agreement is hereby
amended by inserting the phrase “, the other Loan Documents” immediately after
the phrase “This Agreement”.

(i) Section 9.07 of the Credit Agreement is hereby amended by (i) inserting the
phrase “or any other Loan Document” immediately after the phrase “this
Agreement” and (ii) inserting the phrase “or thereof” immediately after the
phrase “remaining provisions hereof”.

(j) Section 9.08 of the Credit Agreement is hereby amended by inserting the
phrase “or any other Loan Document” immediately after the phrase “this
Agreement”.

(k) Clauses (b), (c) and (d) of Section 9.09 of the Credit Agreement are amended
by inserting the phrase “or any other Loan Document” immediately after each
reference therein to the phrase “this Agreement”.

(l) Section 9.10 of the Credit Agreement is hereby amended by (i) inserting the
phrase “, ANY OTHER LOAN DOCUMENT” immediately after the phrase “RELATING TO
THIS AGREEMENT” and (ii) inserting the phrase “AND THE OTHER LOAN DOCUMENTS”
immediately after the phrase “INDUCED TO ENTER INTO THIS AGREEMENT”.

(m) Section 9.12 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“SECTION 9.12. Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies hereunder or under any other Loan Document or any suit, action or
proceeding relating to this Agreement or any other Loan Document, or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(1) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or (2) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Loan Parties and their obligations, (g) with the

 

18



--------------------------------------------------------------------------------

consent of the Borrower or (h) to the extent such Information (1) becomes
publicly available other than as a result of a breach of this Section or
(2) becomes available to the Administrative Agent, the Issuing Bank or any
Lender on a nonconfidential basis from a source other than the Borrower. For the
purposes of this Section, “Information” means all information received from the
Borrower relating to the Loan Parties or their businesses, other than any such
information that is available to the Administrative Agent, the Issuing Bank or
any Lender on a nonconfidential basis prior to disclosure by the Borrower;
provided that, in the case of information received from the Borrower after the
date hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.”

SECTION 10. Limited Waiver. The Lenders waive any Default or Event of Default
(i) existing on or prior to the date hereof arising under Section 7.01 of the
Credit Agreement as a result of the breach by the Borrower of Section 5.09 of
the Credit Agreement to the extent, and only to the extent, that such Default or
Event of Default resulted or results from the Borrower’s failure to cause each
of its direct and indirect Domestic Subsidiaries to become a Guarantor; provided
that each Domestic Subsidiary executes a Guaranty on or prior to the effective
date of this Amendment, (ii) existing on or prior to the date hereof arising
under Section 7.01 of the Credit Agreement as a result of a breach by the
Borrower of any representation and warranty of the Credit Agreement by reason of
the occurrence of the Data Security Breach of 2008 (as defined in the Credit
Agreement, as amended) and (iii) existing on or prior to the date hereof arising
under Section 7.01 of the Credit Agreement as a result of the breach by the
Borrower of Section 6.09 of the Credit Agreement for the fiscal quarter ended
June 30, 2009, to the extent, and only to the extent, that such Default or Event
of Default resulted or results from EBITDA being reduced by charges related to
the Data Security Breach of 2008 in an aggregate amount not to exceed
$200,000,000. Except as expressly set forth in this Section 10, nothing
contained in this Amendment shall be construed as a consent or waiver by the
Administrative Agent or any Lender of any other covenant or provision of the
Credit Agreement or the other Loan Documents, and the failure of the
Administrative Agent or the Lenders at any time or times hereafter to require
strict performance by the Borrower or any other Loan Party of any provision
thereof shall not waive, affect or diminish any rights of the Administrative
Agent or the Lenders to thereafter demand strict compliance therewith. Nothing
set forth herein shall constitute a course of dealing among the parties, and
neither the Administrative Agent nor the Lenders shall have any obligation to
further amend, waive or modify any terms and provisions of the Credit Agreement
or any of the other Loan Documents.

SECTION 11. Representations. To induce the other parties hereto to enter into
this Amendment, each Loan Party represents and warrants that, after giving
effect to each of the amendments and waivers set forth in this Amendment:

(a) the representations and warranties of such Loan Party contained in each Loan
Document are true and correct on and as of the date hereof with the same effect
as though made on and as of such date, except to the extent such representations
and warranties specifically refer to an earlier date, in which case such
representations and warranties shall be true and correct as of such earlier
date;

 

19



--------------------------------------------------------------------------------

(b) No Default has occurred and is continuing;

(c) this Amendment, the Collateral Documents and each of the other Loan
Documents has been, and the documents to be executed pursuant to Section 5.11 of
the Credit Agreement will be, duly executed and delivered by each Loan Party and
this Amendment and each other Loan Document constitutes, or will constitute, the
legal, valid and binding obligation of each Loan Party party thereto,
enforceable against each such Loan Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency, or similar
laws affecting the enforcement of creditors’ rights generally or by equitable
principles of general applicability; and

(d) execution and delivery by the Loan Parties of this Amendment, the Collateral
Documents and each of the other Loan Documents, and consummation of the
transactions contemplated hereby and thereby, (i) do not require any consent or
approval of, registration or filing (other than financing statements) with, or
any other action by, any Governmental Authority, except such as have been
obtained or made and are in full force and effect and except for other
obligations to be completed pursuant to Section 5.11 hereof, (ii) will not
violate any applicable law or regulation or the charter, by-laws or other
organizational documents of any Loan Party or any order of any Governmental
Authority, (iii) will not violate or result in a default under any indenture,
agreement or other instrument binding upon any Loan Party or its assets, or give
rise to a right thereunder to require any payment to be made by any Loan Party
(except for payments made pursuant to and in connection with the Loan Documents)
and (iv) will not result in the creation or imposition of any Lien on any asset
of any Loan Party, except Liens created by the Collateral Documents.

SECTION 12. Effectiveness. This Amendment shall become effective as of the date
first written above upon the satisfaction of the following conditions:

(a) The Administrative Agent shall have received counterparts of this Amendment
duly executed and delivered by (i) the Borrower, (ii) the Guarantors, (iii) the
Required Lenders and (iv) the Administrative Agent.

(b) The Administrative Agent shall have received counterparts of the Guaranty
duly executed and delivered by Heartland Acquisition, LLC, a Delaware limited
liability company.

(c) The Administrative Agent shall have received counterparts of the Security
Agreement duly executed and delivered by each Loan Party.

(d) All documents and instruments (including any Uniform Commercial Code
financing statements) required to perfect the Administrative Agent’s security
interest in the Collateral shall have been executed and delivered and, if
applicable, be in proper form for filing; provided that, with respect to any
Collateral the security interest in which may not be perfected by the filing of
a Uniform Commercial Code financing statement or possession of such Collateral,
if the perfection of the Administrative Agent’s security interest in such
Collateral may not be accomplished on or prior to the Amendment No. 1 Effective
Date after the Borrower’s use

 

20



--------------------------------------------------------------------------------

of commercially reasonable efforts to do so, then delivery of documents and
instruments for perfection of such security interest shall not constitute a
condition precedent to the effectiveness of this Amendment, but such requirement
to create a perfected security interest in such Collateral shall be satisfied
after the Amendment No. 1 Effective Date in accordance with Sections 5.10 and
5.11 of the Credit Agreement.

(e) The Administrative Agent shall have received a perfection certificate from
the Borrower, executed by a Financial Officer of the Borrower and dated a recent
date prior to the Amendment No. 1 Effective Date, in form and substance
reasonably satisfactory to the Administrative Agent.

(f) The Administrative Agent shall have received a certificate, dated the
Amendment No. 1 Effective Date and signed by the President, a Vice President or
a Financial Officer of the Borrower, in form and substance reasonably
satisfactory to the Administrative Agent, certifying that the representations
and warranties set forth in Section 11 of this Amendment are true and correct as
of the Amendment No. 1 Effective Date.

(g) The Administrative Agent shall have received for each of the Loan Parties:

(i) a copy of such Loan Party’s charter, by-laws and other similar
organizational documents, as amended up to and including the Amendment No. 1
Effective Date (or a certification that there have been no changes to such
documents since the Effective Date), (1) certified (to the extent such
certification can be obtained) as of a recent date by the applicable
Governmental Authority of such Loan Party’s jurisdiction of incorporation,
organization or formation, and (2) certified as of the Amendment No. 1 Effective
Date by the secretary or assistant secretary of such Loan Party or the
President, a Vice President or a Financial Officer of such Loan Party as being
in full force and effect without further modification or amendment;

(ii) a good standing certificate or certificate of status from the applicable
Governmental Authority of such Loan Party’s jurisdiction of incorporation,
organization or formation, each dated a recent date prior to the Amendment No. 1
Effective Date;

(iii) signature and incumbency certificates of the officers of such Loan Party
executing the Loan Documents to which it is a party, dated as of the Amendment
No. 1 Effective Date; and

(iv) duly adopted resolutions of the board of directors or similar governing
body of such Loan Party approving and authorizing the execution, delivery and
performance of this Amendment and the other Loan Documents to which it is a
party or by which it or its assets may be bound as of the Amendment No. 1
Effective Date, certified as of the Amendment No. 1 Effective Date by the
secretary or assistant secretary of such Loan Party or the President, a Vice
President or a Financial Officer of such Loan Party, as being in full force and
effect without modification or amendment.

(h) The Administrative Agent shall have received all other amounts due and
payable by the Loan Parties on or prior to the date hereof, including, to the
extent invoiced, all fees, charges and disbursements of outside counsel for the
Administrative Agent required to be reimbursed or paid by the Borrower hereunder
or under any other Loan Document.

 

21



--------------------------------------------------------------------------------

(i) The Administrative Agent, on behalf of itself and the Lenders executing this
Amendment, shall have received a non-refundable amendment fee in the amount of
(i) in the case of a Revolving Credit Lender, 25 basis points of such Lender’s
Revolving Credit Commitment and (ii) in the case of a Term Lender, 25 basis
points of such Lender’s aggregate unpaid principal amount of Term Loans
outstanding as of the Amendment No. 1 Effective Date (the “Amendment Fee”).

(j) The Administrative Agent shall have received such other certificates,
documents, instruments and agreements as the Administrative Agent or counsel to
the Administrative Agent shall reasonably request.

SECTION 13. Effect of Amendment. From and after the effectiveness of this
Amendment, each reference to “hereof’, “hereunder”, “herein” and “hereby” and
each other similar reference and each reference to “this Agreement” and each
other similar reference contained in the Credit Agreement shall refer to the
Credit Agreement as amended by this Amendment. Except as expressly set forth
herein, this Amendment shall not by implication or otherwise limit, impair,
constitute a waiver of or otherwise affect the rights and remedies of the
Lenders under the Credit Agreement or under any other Loan Document, and shall
not alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document, all of which are ratified and affirmed in all respects and
shall continue in full force and effect. This Amendment shall constitute a Loan
Document for all purposes of the Credit Agreement and the other Loan Documents.

SECTION 14. Confirmation of Loan Documents. The terms, provisions, conditions
and covenants of the Credit Agreement, as amended by this Amendment, and the
other Loan Documents remain in full force and effect and are hereby ratified and
confirmed, and the execution, delivery and performance of this Amendment shall
not, except as expressly set forth in this Amendment, operate as a waiver of,
consent to or amendment of any term, provision, condition or covenant thereof.
Without limiting the generality of the foregoing, nothing contained herein shall
be deemed (a) except as expressly set forth herein, to constitute a waiver of
compliance or consent to noncompliance by the Borrower or any Subsidiary with
respect to any term, provision, condition or covenant of the Credit Agreement or
any other Loan Document; (b) to prejudice any right or remedy that the
Administrative Agent or any Lender may now have or may have in the future under
or in connection with the Credit Agreement or any other Loan Document; or
(c) except as expressly set forth herein, to constitute a waiver of compliance
or consent to noncompliance by the Borrower or any Subsidiary with respect to
the terms, provisions, conditions and covenants of the Credit Agreement and the
other Loan Documents made the subject hereof. The Borrower represents and
acknowledges that it has no claims, counterclaims, offsets, credits or defenses
to the Loan Documents or the performance of its obligations thereunder.

SECTION 15. Ratification of Guaranty. Each Guarantor hereby ratifies and
confirms its Guaranty and each Guarantor hereby represents and acknowledges that
it has no claims,

 

22



--------------------------------------------------------------------------------

counterclaims, offsets, credits or defenses to the Loan Documents or the
performance of its obligations thereunder. Furthermore, each Guarantor agrees
that nothing contained in this Amendment shall adversely affect any right or
remedy of the Administrative Agent or the Lenders under its respective Guaranty.
Each Guarantor agrees that all references in such Guaranty to either the
“Guaranteed Obligations” or the “Guarantied Obligations”, as applicable, shall
include, without limitation, all of the obligations of the Borrower to the
Administrative Agent and the Lenders under the Credit Agreement, as amended by
this Amendment. Finally, each Guarantor hereby represents and warrants that the
execution and delivery of this Amendment and the other Loan Documents executed
in connection herewith shall in no way change or modify its obligations as a
guarantor, debtor, pledgor, assignor, obligor and/or grantor under its
respective Guaranty and shall not constitute a waiver by the Administrative
Agent or the Lenders of any of their rights against such Guarantor.

SECTION 16. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.

SECTION 17. Fees and Expenses. The Borrower agrees to pay on demand all
out-of-pocket costs and reasonable expenses of the Administrative Agent in
connection with the negotiation, preparation, execution, and delivery of this
Amendment and the other documents prepared in connection herewith, including,
without limitation, the fees and out-of-pocket expenses of external counsel for
the Administrative Agent.

SECTION 18. Counterparts. This Amendment may be executed in any number of
counterparts and by any combination of the parties hereto in separate
counterparts, each of which counterparts shall be an original and all of which
taken together shall constitute one and the same Amendment. Delivery of this
Amendment may be made by telecopy or electronic transmission of a duly executed
counterpart copy hereof; provided that any such delivery by electronic
transmission shall be effective only if transmitted in .pdf format, .tif format
or other format in which the text is not readily modifiable by any recipient
thereof.

SECTION 19. Headings. Section and subsection headings in this Amendment are for
convenience of reference only, and are not part of, and are not to be taken into
consideration in interpreting, this Amendment.

SECTION 20. FINAL AGREEMENT. THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

BORROWER: HEARTLAND PAYMENTS SYSTEMS, INC. By:  

/s/ Robert H.B. Baldwin, Jr.

Name:   Robert H.B. Baldwin, Jr. Title:   President & Chief Financial Officer

Signature Page to Amendment No. 1 and Limited Waiver



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent, Swingline Lender, Issuing Bank and as a Lender

By:  

/s/ John A. Horst

Name:   John A. Horst Title:   Vice President

Signature Page to Amendment No. 1 and Limited Waiver



--------------------------------------------------------------------------------

SUNTRUST BANK,

as a Lender

By:  

/s/ Tim O’Leary

Name:   Tim O’ Leary Title:   Managing Director

Signature Page to Amendment No. 1 and Limited Waiver



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Thomas A. Crandell

Name:   Thomas A. Crandell Title:   SVP

Signature Page to Amendment No. 1 and Limited Waiver



--------------------------------------------------------------------------------

Each of the undersigned, as Guarantors, hereby (a) acknowledges this Amendment,
and (b) makes the representations, warranties, confirmations and agreements set
forth in Sections 11, 14 and 15 of this Amendment.

 

THE HEARTLAND PAYROLL COMPANY, L.L.C. By:  

/s/ Steven B. Gamary

Name:   Steven B. Gamary Title:   Chief Financial Officer DEBITEK, INC. By:  

/s/ Ron Farmer

Name:   Ron Farmer Title:   President HEARTLAND ACQUISITION, LLC By:  

/s/ Robert H.B. Baldwin, Jr.

Name:   Robert H.B. Baldwin, Jr. Title:   President & Chief Financial Officer

Signature Page to Amendment No. 1 and Limited Waiver



--------------------------------------------------------------------------------

Schedule 5.11

POST-CLOSING MATTERS

1. Within 5 Business Days after the Amendment No. 1 Effective Date (or such
longer period of time as the Administrative Agent in its sole discretion shall
permit), the Administrative Agent shall have received (i) to the extent the
Equity Interests pledged pursuant to the Security Agreement are certificated,
the certificates representing such Equity Interests, together with an undated
stock power for each such certificate executed in blank by the pledgor thereof
(or such other instrument of transfer required under local law), and (ii) any
instruments evidencing any Indebtedness owed to any Loan Party pledged pursuant
to the Security Agreement, indorsed in blank (or accompanied by an executed
transfer form in blank) by the pledgor thereof if such Indebtedness has a
principal outstanding amount in excess of $250,000.

2. Within 5 Business Days after the Amendment No. 1 Effective Date (or such
longer period of time as the Administrative Agent in its sole discretion shall
permit), the Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Amendment No. 1 Effective Date) of Goodwin Procter LLP, counsel for the Loan
Parties, covering such matters relating to the Loan Parties, this Amendment, the
Credit Agreement as amended by this Amendment, the Guaranties and the Collateral
Documents as the Required Lenders shall reasonably request. The Loan Parties
request such counsel to deliver such opinion.

3. Within 60 days after the Amendment No. 1 Effective Date (or such longer
period of time as the Administrative Agent in its sole discretion shall permit),
the Administrative Agent shall have received such deposit account control
agreements, each in form and substance reasonably satisfactory to the
Administrative Agent, as are necessary to ensure that each Specified Deposit
Account of the Loan Parties is subject to the “control” (within the meaning of
Section 9-104 of the Uniform Commercial Code) of the Administrative Agent. For
purposes hereof, “Specified Deposit Accounts” means each Deposit Account (as
defined in the Security Agreement) subject to the requirements of
Section 4.14(a) of the Security Agreement.

4. Within 45 days after the Amendment No. 1 Effective Date (or such longer
period of time as the Administrative Agent in its sole discretion shall permit),
the Borrower shall (i) execute and deliver to the Administrative Agent the
Service Center Mortgage, subject only to Liens permitted by Section 6.02 of the
Credit Agreement and (ii) cause its counsel to deliver to the Administrative
Agent an opinion with respect to the Service Center Mortgage in form and
substance reasonably acceptable to the Administrative Agent.

5. Within 30 days after the Amendment No. 1 Effective Date (or such longer
period of time as the Administrative Agent in its sole discretion shall permit),
the Borrower shall deliver to the Administrative Agent evidence that all
insurance required to be maintained pursuant to the Loan Documents has been
obtained and is in effect, together with certificates of insurance and
endorsements, naming the Administrative Agent, on behalf of the Secured Parties,
as an additional insured (with respect to liability policies) or loss payee
(with respect to property policies), as the case may be, under all insurance
policies maintained with respect to the assets and properties of the Loan
Parties that constitute Collateral.



--------------------------------------------------------------------------------

Schedule 6.02

EXISTING LIENS

1. Lien on certain office equipment of Heartland Payment Systems in favor of
Vencore Solutions LLC, purportedly perfected by the filing of UCC # 1641164 with
the Delaware Secretary of State on May 12, 2008, as amended by the filing of UCC
# 0778719 with the Delaware Secretary of State on March 11, 2009.

2. Lien on certain office equipment of Heartland Payment Systems in favor of
Vencore Solutions LLC, purportedly perfected by the filing of UCC # 2132056 with
the Delaware Secretary of State on June 20, 2008, as amended by the filing of
UCC # 0778644 with the Delaware Secretary of State on March 11, 2009.

3. Lien on certain office equipment of Heartland Payment Systems in favor of
Vencore Solutions LLC, purportedly perfected by the filing of UCC # 2637567 with
the Delaware Secretary of State on August 1, 2008, as amended by the filing of
UCC # 0778511 with the Delaware Secretary of State on March 11, 2009.

4. Lien on certain office equipment of Heartland Payment Systems in favor of
Vencore Solutions LLC, purportedly perfected by the filing of UCC # 2832739 with
the Delaware Secretary of State on August 19, 2008, as amended by the filing of
UCC # 0778388 with the Delaware Secretary of State on March 11, 2009.

5. Lien on certain office equipment of Heartland Payment Systems in favor of
Forsythe/McArthur Associates, Inc., purportedly perfected by the filing of UCC #
1468493 with the Delaware Secretary of State on April 24, 2008.

6. Lien on certain copy machines of The Heartland Payroll Company, L.L.C. in
favor of American Financial Resources, purportedly perfected by the filing of
UCC # OH00099938751 with the Ohio Secretary of State on March 21, 2006.

7. Lien on certain copy machines of The Heartland Payroll Company, L.L.C. in
favor of American Financial Resources, purportedly perfected by the filing of
UCC # OH00123869321 with the Ohio Secretary of State on February 14, 2008.